DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Response to Amendments
Applicant's amendments filed 12/2/2020 have been entered. Claims 29-30 have been canceled. Claims 44-47 have been added. Claims 28 and 31-47 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Objections
Claims 46 and 47 are objected to because of the following informalities: the claims improperly capitalize the word “claim” within the body of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-43 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (1993, US Patent 5,250,438).
	Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood in an instrument (reads on collection container). (See Examples I & II in col. 6, and Figure 1). Regarding the limitation “without significant dilution”, this limitation is broad and does not limit to any specific level of dilution. Ryan teaches that the method stabilizes the cells. (See col. 2, lines 35-38). 
It is noted that each of the independent claims only recited one active step, a step of adding and effective amount of DU to a sample/whole blood. The claims further define the effective amount to be "less than about 2:100”, and therefore Ryan teaches the exact same active step as the claimed method, and therefore anticipates the method.
Regarding claim 42 and the requirement that the method results in less aggregation compared to samples that have not been treated, this is an inherent property of the method. Since Ryan anticipates the active step of the method, this feature is also anticipated by Ryan. 
Regarding claims 42 and 43, wherein the cells are suitable for downstream applications, as stated above Ryan teaches that the method stabilizes the white blood cells. Since the claims do not require an active step of carrying out any downstream applications, Ryan's teachings of stabilized cells reads on these limitations of cells suitable for downstream applications. 
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. The applicant has not submitted any specific arguments to this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 and 31-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (1993, US Patent 5,250,438) in view of Amrani et al (1995, US Patent 5,457,028; reference A).
	Regarding claims 28, 31-33, 36-42 and 44-47, Ryan teaches a method for preparing blood samples for analysis in hematology analyzing instruments, comprising mixing whole blood with an effective amount of diazolidinyl urea (DU) (see Abstract and col. 2 lines 49-69). Regarding claims 28, 32-33, 36-42 and 44-47, Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood (reads on "less than about 2:100”) (see Examples I & II in col. 6, and Figure 1). Regarding claims 28, 32-33, 36-42 and 44-47, Ryan teaches that the method stabilizes the cells (see col. 2, lines 35-38). Ryan also teaches that it is preferred to have accurate platelet counts (see col. 2 lines 49-69).
	Ryan does not teach drawing the whole blood sample into a vacuum tube preloaded with DU and ACD.
	Regarding claims 28, 31-33, 36-42 and 44-47, Amrani teaches that drawing whole blood into a 15 mL vacutainer tube (reads on tube with open and closed end with a vacuum to draw a predetermined amount) preloaded with anticoagulant acid citrate dextrose (ACD) (reads on 
It would have been obvious to combine Ryan and Amrani to draw Ryan’s whole blood sample into a vacutainer preloaded with DU and ACD. A person of ordinary skill in the art would have had a reasonable expectation of success in drawing Ryan’s whole blood sample into a vacutainer preloaded with DU and ACD because Amrani teaches that vacutainer tubes can be preloaded with compounds and that blood can be directly drawn into them. Furthermore, having the two components both preloaded would allow for the blood sample to be directly mixed with both compounds that are taught to be beneficial in blood processing methods. The skilled artisan would have been motivated to draw Ryan’s whole blood sample into a vacutainer preloaded with DU and ACD because Ryan teaches that mixing whole blood with DU can stabilize the cells, and Amrani teaches that ACD is an anticoagulant that allows for accurate platelet cell counts and analysis. Furthermore, the primary reference Ryan specifically recognizes that that it is preferred to have accurate platelet counts. 
Regarding the limitation “without significant dilution”, as stated above Amrani teaches the ratio of blood drawn into the vacutainer was 9 parts by volume blood to 1 part preloaded ACD, and this reads on the broad limitation of “without significant dilution”. Furthermore, it is noted that both Amrani and Ryan teach the preferred amounts of the compounds DU and ACD, and Amrani teaches water is added to the solid compounds to achieve the taught ratio of blood to preloaded components (see Amrani at Example 1). Therefore given Ryan’s teaching that only 0.5 and 2% DU is needed to achieve the beneficial results, it is obvious to include this small amount in the amount of preloaded solution that is taught to be useful by Amrani.  
	Regarding claims 34-36, 42, and 43, wherein the cells are suitable for downstream applications, as stated above Ryan teaches that the method stabilizes the white blood cells and 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. The applicant has not submitted any specific arguments to this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over each of 
(a) claim 1 of U.S. Patent No. 5,459,073 in view of Ryan et al. (1993, US Patent 5,250,438)
(b) claims 1-34 of US Patent 6,337,189 taken in view of Ryan et al. (1993, US Patent 5,250,438); and 
(c) claims 1-9 of US Patent 7,767,460 taken in view of Ryan et al. (1993, US Patent 5,250,438). 
Although the conflicting claims at issue are not identical to the instant claims, none of them are patentably distinct from the instant claims.
Claim 1 of the ‘073 patent is drawn to a method in which “cytological material having one or more antigenic sites" is suspended in a fixing amount of a fixative that may be DU. The’189 patent claim a method of preserving tissue with fixative, e.g. DU. The ’460 patent claims a device for preserving blood that can contain an anticoagulant and/or a preservative (claim 9).

The patents not claim that the "cytological material” is “a biologically active sample” or “whole blood” or a particular amount of DU. 
Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood in an instrument (reads on collection container). (See Examples I & II in col. 6, and Figure 1). Ryan teaches that the method stabilizes the cells. (See col. 2, lines 35-38).
A person of ordinary skill in the art would have had a reasonable expectation of success in selecting an amount of DU in a concentration less than about 2:100 upon mixing with a blood sample in the method/device of the patents because Ryan teaches that an overlapping range of DU concentrations results separation of white blood cells from other cells in whole blood. The skilled artisan would have further reasonably expected that the method/device of the patents would yield a sample suitable for use in downstream applications because Ryan teaches these concentrations of DU stabilize the cells. 
Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
Claims 28 and 31-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of 
(a) claim 1 of U.S. Patent No. 5,459,073 in view of Ryan et al. (1993, US Patent 5,250,438) and Amrani et al (1995, US Patent 5,457,028)
(b) claims 1-34 of US Patent 6,337,189 taken in view of Ryan et al. (1993, US Patent 5,250,438) and Amrani et al (1995, US Patent 5,457,028); and 
(c) claims 1-9 of US Patent 7,767,460 taken in view of Ryan et al. (1993, US Patent 5,250,438) and Amrani et al (1995, US Patent 5,457,028). 

Claim 1 of the ‘073 patent is drawn to a method in which “cytological material having one or more antigenic sites" is suspended in a fixing amount of a fixative that may be DU. The’189 patent claim a method of preserving tissue with fixative, e.g. DU. The ’460 patent claims a device for preserving blood that can contain an anticoagulant and/or a preservative (claim 9).
The patents not claim that the "cytological material” is “a biologically active sample” or “whole blood” or a particular amount of DU. The patents claims do not include ACD or that the components are preloaded in a vacuum tube. 
Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood in an instrument (reads on collection container). (See Examples I & II in col. 6, and Figure 1). Ryan teaches that the method stabilizes the cells. (See col. 2, lines 35-38). Ryan also teaches that it is preferred to have accurate platelet counts (see col. 2 lines 49-69).
Amrani teaches that drawing whole blood into a 15 mL vacutainer tube (reads on tube with open and closed end with a vacuum to draw a predetermined amount) preloaded with anticoagulant acid citrate dextrose (ACD) (reads on preventing aggregation) allows for accurate platelet counts (see Example 1). Amrani teaches the ratio of blood drawn into the vacutainer was 9 parts by volume blood to 1 part preloaded ACD (reads on without significant dilution) (see Example 1).
A person of ordinary skill in the art would have had a reasonable expectation of success in selecting an amount of DU in a concentration less than about 2:100 upon mixing with a blood sample in the method/device of the patents because Ryan teaches that an overlapping range of DU concentrations results separation of white blood cells from other cells in whole blood. The skilled artisan would have further reasonably expected that the method/device of the patents 
A person of ordinary skill in the art would have had a reasonable expectation of success in drawing the whole blood sample into a vacutainer preloaded with DU and ACD because Amrani teaches that vacutainer tubes can be preloaded with compounds and that blood can be directly drawn into them. Furthermore, having the two components both preloaded would allow for the blood sample to be directly mixed with both compounds that are taught to be beneficial in blood processing methods. The skilled artisan would have been motivated to draw the whole blood sample into a vacutainer preloaded with DU and ACD because Ryan teaches that mixing whole blood with DU can stabilize the cells, and Amrani teaches that ACD is an anticoagulant that allows for accurate platelet cell counts and analysis. Furthermore, Ryan specifically recognizes that that it is preferred to have accurate platelet counts. 
Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
Claims 41-43 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over both claims 1, 30, 37, and 51-63 of copending Application No. 12/850,269. Although the conflicting claims at issue are not identical to the instant claims, they are not patentably distinct from the instant claims. 
The ’269 application claims a method for stabilizing a blood sample for diagnosis by a method including a step of contacting the blood sample with “preloaded compounds” in a ratio of from about 1:100 to about 2:100; the “preloaded compounds” include DU.
It is noted that each of the independent claims only recited one active step, a step of adding and effective amount of DU to a sample/whole blood. The claims further define the effective amount to be "less than about 2:100”, and therefore ‘269 teaches the exact same active step as the claimed method.

Regarding claims 36, 42, and 43, wherein the cells are suitable for downstream applications, as stated above ‘269 teaches that the method stabilizes the cells. Since the claims do not require an active step of carrying out any downstream applications, ‘269’s teachings of stabilized cells reads on these limitations of cells suitable for downstream applications. 
 Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
This is a provisional rejection because the ’269 application has not issued as a patent.
Claims 28 and 31-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 27, 31, 40, and 45-47 of copending Application No. 10/605,669, taken in view of Ryan et al. (1993, US Patent 5,250,438) and Amrani et al (1995, US Patent 5,457,028). Although the conflicting claims at issue are not identical to the instant claims, they are not patentably distinct from the instant claims. 
The ’669 application claims a method for collecting mammalian blood cells by a method including a step of contacting the blood sample with “preloaded compounds” in a ratio of from about 1:100 to about 2:100; the “preloaded compounds” include imidazolidinyl urea (IDU). The ’669 application states that this claimed method prepares cells for downstream applications.
It is noted that each of the independent claims only recited one active step, a step of adding and effective amount of DU to a sample/whole blood. The claims further define the effective amount to be "less than about 2:100”, and therefore ’669 in view of Ryan teach the exact same active step as the claimed method.
Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan 
Amrani teaches that drawing whole blood into a 15 mL vacutainer tube (reads on tube with open and closed end with a vacuum to draw a predetermined amount) preloaded with anticoagulant acid citrate dextrose (ACD) (reads on preventing aggregation) allows for accurate platelet counts (see Example 1). Amrani teaches the ratio of blood drawn into the vacutainer was 9 parts by volume blood to 1 part preloaded ACD (reads on without significant dilution) (see Example 1).
A person of ordinary skill in the art would have had a reasonable expectation of success in selecting DU in in place of IDU to mix with a blood sample in the method of the ‘669 patent because Ryan teaches that an overlapping range of DU concentrations results in stabilization of cells in whole blood. The skilled artisan would have motivated to use DU in place of IDU because Ryan teaches these concentrations of DU stabilize the cells in the same method at the same concentration, and because the chemicals have similar properties. 
A person of ordinary skill in the art would have had a reasonable expectation of success in drawing the whole blood sample into a vacutainer preloaded with DU and ACD because Amrani teaches that vacutainer tubes can be preloaded with compounds and that blood can be directly drawn into them. Furthermore, having the two components both preloaded would allow for the blood sample to be directly mixed with both compounds that are taught to be beneficial in blood processing methods. The skilled artisan would have been motivated to draw the whole blood sample into a vacutainer preloaded with DU and ACD because Ryan teaches that mixing whole blood with DU can stabilize the cells, and Amrani teaches that ACD is an anticoagulant that allows for accurate platelet cell counts and analysis. Furthermore, Ryan specifically recognizes that that it is preferred to have accurate platelet counts. 

Regarding claims 34-36, 42, and 43, wherein the cells are suitable for downstream applications, as stated above ’669 and Ryan teach that the method prepares cells for downstream applications or stabilizes the cells. Since the claims do not require an active step of carrying out any downstream applications, ’669’s teachings in view of Ryan read on these limitations of cells suitable for downstream applications. 
Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
This is a provisional rejection because the ’669 application has not issued as a patent.
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. The applicant has not submitted any specific arguments to this rejection.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653